Citation Nr: 1119333	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-26 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependence and indemnity compensation due to VA medical treatment under 38 U.S.C. A. § 1151. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to March 1967.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2008, in a writing, the Appellant withdrawing her claim for dependency and indemnity compensation on the theory of direct service connection. 

In May 2008, the Appellant failed to appear at a hearing before a Decision review Officer.  


FINDINGS OF FACT

1.  From 1999 to 2004, the Veteran was treated by VA for a liver condition to include liver cysts; a CT scan in September 2004 showed hepatocellular carcinoma; in October 2004 the Veteran died, the immediate cause of death was metastatic liver cancer due to an unknown primary site. 

2.  The Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and the Veteran's death was not a reasonably unforeseeable event attributable to VA medical treatment.




CONCLUSION OF LAW

The criteria for dependency and indemnity compensation due to VA medical treatment under 38 U.S.C. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


The Appellant was provided pre- and post- adjudication VCAA notice in June 2005 and in May 2006.  The VCAA notice included the type of evidence needed to substantiate the claim for compensation under 38 U.S.C. § 1151 for dependency and indemnity benefits, namely, evidence of a relationship between the Veteran's liver cancer and VA treatment and either a showing of fault on the part of VA or that the results of VA treatment were not reasonably foreseeable.  The Appellant was notified that VA would obtain VA records and records of other Federal agencies and that she could submit non-Federal records, such as private medical records, or authorize VA to obtain any non-Federal records on her behalf.  In May 2006, the Appellant was notified of the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

To the extent the VCAA notice pertaining to disability ratings and effective date of the claim came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case, dated in August 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records.  

In January 2011, the Board obtained an independent medical expert (IME) opinion.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the IME examiner's opinion was adequate as the IME examiner took into account the records of prior medical treatment so that the opinion was a fully informed one.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a IME opinion with respect to the claim under 38 U.S.C.A. § 1151 has been met.  38 C.F.R. § 3.159(c)(4).

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidentiary Standards 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Claim under 38 U.S.C.A. § 1151 

Legal Criteria

As the Appellant's claim under 38 U.S.C.A. § 1151 was received after October 1, 1997, the following statutory and regulatory provisions apply. 

Compensation under 38 U.S.C.A. § 1151 is awarded for the death of a veteran in the same manner as if the Veteran's death were service-connected.  




Under 38 U.S.C.A. § 1151, benefits  may be granted if the Veteran's death was caused by VA treatment, and the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the Veteran's death was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on death due to VA medical treatment requires actual causation.  To establish causation, the evidence must show that the VA treatment resulted in the Veteran's death.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused death; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

Whether the proximate cause of death was an event not reasonably foreseeable, this is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d).

Analysis

The Appellant, the Veteran's surviving spouse, is seeking compensation for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  She alleges that the Veteran's death was due to fault on the part of VA in providing medical treatment.

The Veteran died in October 2004.  The death certificate shows the immediate cause of death was metastatic liver cancer due to an unknown primary site. 

In several statements the Appellant asserted that VA was negligent by not providing adequate care when liver cysts were found on a CT scan in December 1999 and in August 2000, and then VA did not monitor the Veteran's liver condition between 2001 and 2004.  She states that the Veteran was prescribed Zocor for hyperlipidemia despite product warnings that the drug was contraindicated for one with liver problems.  

VA records show that the Veteran was seen in a follow-up in December 2000.  An abdominal ultrasound was done in January 2001 and a CT scan was done in February 2001, showing no interval growth.  In September 2002, the Veteran was prescribed Zocor for hyperlipidemia.  The dosage was increased in April 2004, he subsequently went off the medication and restarted Zocor in September 2004.  In September 2004, a CT scan showed hepatocellular carcinoma.  A CT scan in October 2004 showed an increase of hypodensities in the liver.  

On the question of whether the Veteran's death was due to VA treatment, the evidence shows the Veteran was treated by VA from 1999 to 2004 for a liver condition, to include liver cysts.  

However death is not enough to establish entitlement to compensation under 38 U.S.C.A. § 1151.  The law requires that the death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.






The Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.)

Whether the Veteran's death was the result of fault on the part of VA cannot be determined by the Appellant based on her perceived observations.  38 C.F.R. § 3.159; Layno at 469 (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience in health care to offer an opinion on fault on the part of VA regarding the standard of care of a reasonable health care provider, which is medicolegal question in determining entitlement to death compensation benefits under 38 U.S.C.A. § 1151.  




For these reasons, the Board rejects the Appellant's lay opinion as competent evidence to substantiate the claim on the question of fault of the part of VA.  As the Appellant's lay evidence is not admissible, the determination of whether her statements are credible is not reached.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

In July 2008, a VA physician expressed the opinion that the Veteran's liver cancer was not caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault by VA in furnishing medical treatment, that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider, when the cysts were first diagnosed as VA provided appropriate consultations and follow-up, and that the Veteran was appropriately prescribed Zocor for hyperlipidemia, which was appropriately monitored.  

In January 2011, the Board obtained an opinion from an independent medical expert, not employed by VA, on the following questions: 

1).  What is the clinical significance of a liver cyst, first shown by CT scan in December 1999, and the fatal hepatocellular carcinoma by CT scan in September 2004? 

2).  Did VA exercise the degree of care that would be expected of a reasonable health care provider after a liver cyst was found on a CT scan in December 1999? 

3).  What is the clinical significance of prescribing Zocor for hyperlipidemia in September 2002 and the fatal hepatocellular carcinoma by CT scan in September 2004? 

4).  Did VA exercise the degree of care that would be expected of a reasonable health care provider in prescribing Zocor in September 2002 in light of a kidney cyst, first shown by CT scan in December 1999? 

The independent medical expert (IME), a physician and Assistant Professor of Medicine at the University of Arkansas for Medical Sciences, with specialized training in gastroenterology and hepatology, recounted that in December 1999 a CT scan of the abdomen showed a 1.5 cm. low attenuation density in the anterior left lobe of the liver and a similar tiny density in the right lobe of the liver.  The IME noted that at the time of the CT scan the Veteran had no specific risk factors for developing hepatocellular carcinoma, noting that viral hepatitic B & C labs were negative, there was no personal history of alcohol abuse and no evidence of cirrhosis.  The IME explained that most liver cysts are found incidentally on imaging studies tend to have a benign course, and the majority of simple cysts do not require treatment.  The IME further elaborated that though there are no specific medical guidelines, it is a generally accepted practice in the medical community to perform follow-up imaging either 3 months after the diagnosis and again at 6 to 12 months.  Further monitoring would be necessary if the cyst remained unchanged for 2 to 3 years.  






The IME noted that the Veteran had a repeat CT scan in August 2000 with no significant change in the liver cysts.  In February 2001, the Veteran had another CT scan which reported no interval growth since August 2000.  The IME concluded that in the absence of any clinical alarm features around the time of these studies, such as abdominal pain, anorexia, weight loss, or jaundice, or significant abnormalities in blood tests, the VA did provide the degree of care that would be expected of a reasonable health care provider in working up the liver cysts first diagnosed by the CT scan in December 1999.  

As for the relationship between the liver cysts seen on the CT scan in December 1999 and the hepatocellular carcinoma seen on CT scan in September 2004, the IME stated that it cannot be 100 percent ruled out, however some cystic lesions of the liver have malignant potential, but such cysts would be manifested in a different clinical manner and the hepatic cystadenoma is extremely rare as opposed to the relatively common simple liver cyst.  The IME explained that the progression of cystadenocarcinomas is associated with abdominal pain, anorexia, weight loss, and/or jaundice, and based on these facts and the fact that multiple follow up CT scans displayed no progression of the liver cysts shown on CT scan in December 1999, it was most likely that the liver cysts were coincidental and not related to the hepatocellular carcinoma shown on CT scan in September 2004.  

The IME further stated that as the Veteran most likely had significant coronary artery disease and atherosclerosis, it was appropriate to start him on Zocor in September 2002.  As for the Food and Drug Administration's (FDA) warning that Zocor is contraindicated in patients with active liver diseases, he indicated the small cysts prior to starting the Veteran on Zocor had no effect on the overall function of the liver and did not constitute a contraindication in this case.  






Further, the Veteran's liver enzymes were monitored throughout the usage of the medication according to FDA guidelines, and VA provided the degree of care that would be expected of a reasonable health care provider in providing Zocor to the Veteran despite the cysts seen on CT scan in December 1999.  The IME concluded that there have been no published reports of hepatocellular carcinoma related to Zocor use and there is no appreciable linkage between receiving Zocor and the Veteran's fatal hepatocellular carcinoma.  

The competent evidence shows that there is no evidence that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment following the diagnosis of liver cysts seen on CT scan in December 1999.  

As to whether the Veteran's death was an event not reasonably foreseeable, an event which is not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As the IME explained that most likely that the liver cysts diagnosed in December 1999 were not related to the hepatocellular carcinoma shown on CT scan in September 2004 and indicated that there is no appreciable linkage between receiving Zocor and the Veteran's fatal hepatocellular carcinoma, the Veteran's fatal liver cancer was not due to an reasonably unforeseeable event attributable to VA treatment.  








As the Board has rejected as the Appellant's lay opinion as not competent evidence, the preponderance of the evidence, the IME opinion is against the claim that the Veteran's death was the result of treatment by VA from 1999 to 2004 or that the Veteran's death was an event not reasonably foreseeable, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Dependency and indemnity compensation due to VA medical treatment under 38 U.S.C. § 1151 is not established, and the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


